PER CURIAM.
The State challenges the order suppressing evidence discovered in plain view after police officers stopped Appellee’s vehicle and ordered him out of the car. Although the trial court concluded that the stop was properly predicated on reasonable suspicion that the vehicle’s windows were too darkly tinted, the court concluded that the officers did not have an independent basis for ordering Appellee (the driver) to exit the vehicle. Appellee does not controvert that this conclusion .was error based upon Pennsylvania v. Mimms, 434 U.S. 106, 98 S.Ct. 330, 54 L.Ed.2d 331 (1977), and its progeny. He argues instead that the error was not preserved due to the lack of “precise argument” below by the State. We disagree and reverse. We conclude that the State’s argument regarding the justification for ordering Appellee from the vehicle was sufficient to preserve the issue.
REVERSED AND REMANDED.
TORPY, EVANDER and LAMBERT, JJ., concur.